                            Douglas S. Parker, Alaska Bar No. 8311168
                            dparker@littler.com
                            LITTLER MENDELSON
                            500 L Street, Suite 201
                            Anchorage, Alaska 99501
                            Tel: 907.561.1214
                            Fax: 907.561.1215

                            Attorneys for Defendant Sysco Seattle, Inc.

                                                          UNITED STATES DISTRICT COURT

                                                           FOR THE DISTRICT OF ALASKA

                            MICHELE WAETJEN,

                                             Plaintiff,

                                    v.

                            SYSCO SEATTLE, INC.,
                                                                                 Case No. 3:20-cv-00124-SLG
                                             Defendant.


                                                                  NOTICE OF REMOVAL
Anchorage, Alaska 99501




                                   COMES NOW, Sysco Seattle, Inc. (“Sysco Seattle”), and hereby removes Case No.
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           3AN-20-05682 CI from the Superior Court for the Third Judicial District at Anchorage to

                           the United States District Court of Alaska pursuant to 42 U.S.C. § 1331, and as grounds for

                           its removal states as follows:


                                                               STATEMENT OF THE CASE

                                   1.       On or around March 27, 2020, Plaintiff Michele Waetjen (“Plaintiff”) filed a

                           complaint and commenced a lawsuit in the Superior Court for the Third Judicial District at

                           Anchorage captioned Michele Waetjen v. Sysco Alaska, Inc., Case No. 3AN-20-05682 CI

                           (the “State Court Action”). Plaintiff has twice amended the complaint in the State Court
                            Notice of Removal
                            Waetjen v. Sysco Seattle, Inc.; 3:20-cv-00124-SLG                                Page 1 of 4
                                  Case 3:20-cv-00124-SLG Document 2 Filed 06/02/20 Page 1 of 4
                           Action, including a Second Amended Complaint changing the Defendant to Sysco Seattle,

                           Inc. The State Court action is now captioned Michele Waetjen v. Sysco Seattle, Inc., Case

                           No. 3AN-20-05682 CI.

                                   2.       Plaintiff has not yet served a Summons and Complaint on Defendant Sysco

                           Seattle, Inc. However, undersigned counsel for Defendant Sysco Seattle, Inc. advised

                           Plaintiff’s counsel on May 15, 2020 that he would accept service on behalf of that entity.

                                   3.       The Complaint purports to assert the following federal causes of action on

                           behalf of Plaintiff: “retaliation for her request for a reasonable accommodation under the

                           Americans With Disabilities Act”, Second Amended Complaint, ¶13; for a violation of

                           section 704 of Title VII, 42 USC §20003-3(a), Id., ¶14, and “Claim Under the Americans

                           with Disability Act”. Id, ¶21 et seq..

                                                       JURISDICTION UNDER 42 U.S.C. § 1331

                                   4.       This Court has jurisdiction over Plaintiff’s claim for relief because of the
Anchorage, Alaska 99501




                           claims made in the Second Amended Complaint that Defendant violated the federal
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                           Americans With Disabilities Act, 42 USC §12101 et seq.. .

                                            ALL PROCEDURAL REQUIREMENTS FOR REMOVAL
                                                       HAVE BEEN SATISFIED

                                   5.       Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all of the process,

                           pleadings, and orders from the State Court Action which are known to Defendant Sysco

                           Seattle, Inc. are being filed with this Notice of Removal as Exhibit A. Additionally, Sysco

                           Seattle. Inc. will serve written notice upon Plaintiff and file a Notice of Filing for the

                           Notice of Removal with the state court as provided in 28 U.S.C. § 1446(d). A copy of the

                           Notice of Filing of the Notice of Removal is attached hereto as Exhibit B.
                            Notice of Removal
                            Waetjen v. Sysco Seattle, Inc.; 3:20-cv-00124-SLG                                    Page 2 of 4
                                  Case 3:20-cv-00124-SLG Document 2 Filed 06/02/20 Page 2 of 4
                                   6.       This Notice of Removal has been filed within 30 days of the date Sysco

                           Seattle, Inc. accepted service of the Summons and Complaint in this matter. Removal is

                           therefore timely in accordance with 28 U.S.C. §1446(b).

                                   7.       Venue is proper in this Court pursuant to 28 U.S.C. §§1441(a) and 1446(a)

                           because the United States District Court for the District of Alaska at Anchorage is the

                           federal judicial district embracing the Superior Court for the Third Judicial District at

                           Anchorage, where the State Court Action was originally filed.

                                   WHEREFORE, Defendant Sysco Seattle, Inc. hereby removes the above-captioned

                           civil action to this Court as set forth herein.

                                  Dated this 2nd day of June, 2020.

                                                                      LITTLER MENDELSON
                                                                      Attorneys for Defendant Sysco Seattle, Inc.


                                                                By:     /s/ Douglas S. Parker
                                                                      Douglas S. Parker
Anchorage, Alaska 99501




                                                                      Alaska Bar 8311168
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                            Notice of Removal
                            Waetjen v. Sysco Seattle, Inc.; 3:20-cv-00124-SLG                                       Page 3 of 4
                                  Case 3:20-cv-00124-SLG Document 2 Filed 06/02/20 Page 3 of 4
                           CERTIFICATE OF SERVICE:

                           I hereby certify that on the 2nd day of
                           June, 2020, a true and correct copy
                           of the foregoing document was served on:

                           Joe Josephson

                           By  Hand  Mail  Fax
                            Court’s ECF filing system

                           /s/ Nancy Murphy Kruse
                           Nancy Murphy Kruse
                           Legal Assistant

                           4845-5619-5518.2 063236.1286
Anchorage, Alaska 99501
 LITTLER MENDELSON
 500 L Street, Suite 201


    Fax: 907.561.1215
    Tel: 907.561.1214




                            Notice of Removal
                            Waetjen v. Sysco Seattle, Inc.; 3:20-cv-00124-SLG                     Page 4 of 4
                                   Case 3:20-cv-00124-SLG Document 2 Filed 06/02/20 Page 4 of 4
